Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (07/06/2021) has been entered.

    Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      					     Acknowledgements

3.	The Examiner undersigned would like to thank Atty. B. Polito (Reg. No. 38,580) for the amendments provided, clearly stated remarks and observations. 

3.1.	Upon new entry, claims (1 -20) remain pending in the application, of which claims (1, 12, 13 and 18 -20) were amended, and claim (2) was cancelled.

 					  Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the new combined PA as a whole, teaches the prev. and the newly amended features associated with transcoding (codec and TX/RX video data, in accordance with the AVC/HEVC and transport TS/MMT standards, also including artifact determination and reduction) that for the most part were very well-known and used in the art, way before the invention was made/filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.3.	Regarding Applicant’s arguments/remarks the Examiner considers;

4.3.1.	Applicant argues a failure to disclose (…a transmission apparatus; [page 6]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Tsukagoshi teaches similar apparatus as illustrated in at least Figs. (1, 2).

4.3.2.	Applicant argues a failure to disclose (…blur insertion section into a layer of the container; [page 6]); the examiner respectfully disagrees because under the same broadest reasonable interpretation (BRI) doctrine, at least Tsukagoshi teaches the use of information insertion in the transport container, associated with the codec operations; [Tsukagoshi; 2: 35; 6: 20]. In addition and more specifically Iwata teaches encapsulation of the blur information in the TS transport packet as claimed; [0113];

4.3.3.	Regarding the rationale/motivation associated with the new amendments provided, refer to Rejection section (5) for details. 


      				                 Claim Rejections

                                                               35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (1, 6 -12) are rejected under 35 U.S.C. 103 as being unpatentable over the Tsukagoshi; et al. (US 10,904,592; hereafter “Tsukagoshi”) in view of Iwata; et al. (US 2011/0081132; hereafter “Iwata”).   

Claim 1. (Currently amended) Tsukagoshi discloses the invention as claimed - A transmission apparatus comprising: (e.g. a Tx/Rx apparatus and method, employing TS specifications for data encapsulation and transmission, as illustrated in at least Figs. (1 and 2). The apparatus processes/encodes moving video data, at different rates, also in accordance with AVC/HEVC codec standards; [Col. 5].)
Further, Tsukagoshi in details teaches - an encoding section generating a video stream obtained by encoding high-frame-rate moving image data (e.g. see encoder 102; Figs (1 and 2), [Tsukagoshi; 6: 15])
a transmission section transmitting a container containing the video stream; (e.g. see Tx/Rx section 104; Figs (1 and 2), [Tsukagoshi; 7: 25]) 
and an information insertion section inserting blur control information for controlling blur into a layer of the container and/or a layer of the video stream, (e.g. see inserting information associated with the codec operations; [Tsukagoshi; 2: 35; 6: 20], also to be later used at the decoder side; [Tsukagoshi; 2: 55].)
Even when blur/artifact correction at the bordering lines between neighboring blocks, using “artifact/deblock filter” techniques, is considered to be a well-known part of the codec standard process, it is note that Tsukagoshi fails to in details disclose “blur/artifact control” feature as claimed. 
For the purpose of additional clarification and in the same field of endeavor, Iwata teaches – (e.g. a video processing apparatus of the same (Fig. 4), able to detect, correct blur information of the motion data, Fig. 6, [Iwata; 0104]; also encapsulate and transmit blur information via standard TS packet; [Iwata; 0113])
Iwata further teaches - the blur control information (e.g. see blur control unit (620) similarly determine the direction and magnitude (i.e. value/coefficient) of the blur information, Fig. 6; [Iwata]) comprising weighting coefficients for combining a current frame and at least one neighboring frame in a blurring process; (e.g. see comparison analysis between the incoming/target frame (610) with previously encoded/reference frame, stored in buffer (640), Fig. 6; [Iwata; 0106].) 
Therefore, it would’ve been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the TX/RX apparatus of Tsukagoshi with the blur control and encapsulation modules/techniques of Iwata, in order to provide (e.g. motion video data process, compensated using blur detection and reduction in the process; [Summary; 0014; 0018]).

Claim 6. (Original) Tsukagoshi/Iwata discloses - The transmission apparatus according to claim 1, wherein the high-frame- rate moving image data includes moving image data having a frame rate of 120 Hz, 240 Hz, or 480 Hz; (e.g. see plurality of standard frame-rates applied, for the moving image/video data; [Tsukagoshi; 7:15; 10:18; 10:33].

Claim 7. (Original) Tsukagoshi/Iwata discloses - The transmission apparatus according to claim 1, wherein the information insertion section inserts an SEI message including the blur control information into a layer of the video stream; (e.g. see analogous insertion of codec interpolated information in the SEI, as shown in Figs. (3. 4), between neighboring frames [Tsukagoshi; 6:22], using the encapsulated blur information of Iwata; [0113]; the same motivation applies as given to Claim 1 above.)

Claim 8. (Original) Tsukagoshi/Iwata discloses - The transmission apparatus according to claim 1, wherein 2Application No.: 16/603,345Docket No.: SATURN 3.3F-3387 when inserting the blur control information into a layer of the video stream, the information insertion section additionally inserts, into a layer of the container, identification information indicative of the insertion of the blur control information; (e.g. see analogous insertion of codec interpolated information in the SEI, as shown in Figs. (3. 4), between neighboring frames [Tsukagoshi; 6:22], using the encapsulated blur information of Iwata; [0113]; the same motivation applies as given to Claim 1 above.)  

Claim 9. (Original) Tsukagoshi/Iwata discloses - The transmission apparatus according to claim 1, wherein the information insertion section inserts a descriptor including the blur control information into a layer of the container; (e.g. see analogous insertion of codec interpolated information in the SEI, as shown in Figs. (3. 4), between neighboring frames [Tsukagoshi; 6:22], using the encapsulated blur information of Iwata; [0113]; the same motivation applies as given to Claim 1 above.)  

Claim 10. (Original) Tsukagoshi/Iwata discloses - The transmission apparatus according to claim 1, wherein the container includes an MPEG2 transport stream, and the descriptor is inserted into a program map table or an event information table; (e.g. see analogous MPEG type container in accordance with TS and/or MMT standards; [Tsukagoshi; 13: 60].)

Claim 11. (Original) Tsukagoshi/Iwata discloses - The transmission apparatus according to claim 1, wherein the information insertion section inserts a plurality of types of the blur control information into a layer of the container and/or a layer of the video stream; (e.g. see MPEG type container in accordance with TS and/or MMT standards; [Tsukagoshi; 13: 60], using the encapsulated blur information technique of Iwata; [0113]; same motivation applies as given to Claim 1 above.)

Claim 12. (Currently amended) Tsukagoshi/Iwata discloses - A transmission method comprising: an image encoding step of generating, by an image encoding section, a video stream that is obtained by encoding moving image data having a high frame rate; a transmission step of transmitting, by a transmission section, a container containing the video stream; and an information insertion step of inserting, by an information insertion section, blur control information for controlling blur into a layer of the container and/or a layer of the video stream, the blur control information comprising weighting coefficients for combining a current frame and at least one neighboring frame in a blurring process. (Current lists all the same elements as recite in Claim 1 above, but in “Tx-method” form rather than “Tx-device”, and is/are therefore on the same premise.)   

5.3.	Claims (3 -5; 13 -20) are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsukagoshi/Iwata, further in view of Dane; et al. (US 2009/0268823; hereafter “Dane”).   

Claim 3. (Currently amended) Tsukagoshi/Iwata/Dane discloses - The transmission apparatus according to claim 12, wherein the at least one neighboring frame includes a past frame and a future frame. It is note that Tsukagoshi/Iwata fails to disclose the association bw. pass and future frame in the process.
	In the same filed of endeavor, Dane teaches - (e.g. a transcoding ecosystem of the same (i.e. encoder (12) and decoder (14), Fig. (1, 4); using blur/artifact detection (68) and correction (70) technique, between previous and incoming/target frames (Figs. 2a/b), along pass (F1-n) and future (F1+n) boundaries emphasis added, as shown in Figs (3a/b, 11a/b), applied during motion compensation (i.e. interpolation or extrapolation) of the video data (19); [Dane].
Therefore, it would’ve been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the system of Tsukagoshi/Iwata with the blur correction technique of Dane, in order to provide - accurately identify boundary locations between frames for precise boundary artifact correction; [Summary; 0014]).

Claim 4. (Currently amended) Tsukagoshi/Iwata/Dane discloses - The transmission apparatus according to claim 12, wherein the at least one neighboring frame includes only past frames; (e.g. see blur/artifact detection (68) and correction (70) technique, between previous and incoming frames (Figs. 2a/b), along pass (F1-n) and future (F1+n); the same motivation applies herein equally as well.)

Claim 5. (Currently amended) Tsukagoshi/Iwata/Dane discloses - The transmission apparatus according to claim 12, wherein the weighting coefficients for the at least one neighboring frame include a negative coefficient; (e.g. see weighted coefficient K1, K2 of the surrounded frames used for blur correction [Dane; 0137]; the same motivation applies herein equally as well.
	In addition see analogous in (e.g. comparison analysis between the incoming frame (610) with previously encoded/reference frame, stored in buffer (640), Fig. 6; [Iwata; 0106].)

Claim 13. (Currently amended) Tsukagoshi/Iwata/Dane discloses - A reception apparatus comprising: a reception section receiving a container containing a video stream obtained by encoding high-frame-rate moving image data; 3Application No.: 16/603,345Docket No.: SATURN 3.3F-3387 a decoding section decoding the video stream to obtain the high-frame-rate moving image data; and a processing section performing a blurring process on the obtained high-frame-rate moving image data by using blur control information, the blur control information comprising weighting coefficients for combining a current frame and at least one neighboring frame in the burring process. (Current lists all the same elements as recite in Claim 1 above, but in “Rx-device” form rather than “Tx-device”, and is/are therefore on the same premise.)  

Claim 14. (Original) Tsukagoshi/Iwata/Dane discloses - The reception apparatus according to claim 13, wherein the blur control information is inserted into a layer of the container and/or a layer of the video stream, and the processing section uses the inserted blur control information or corrects the inserted blur control information and uses the corrected blur control information. (The same rationale and motivation applies as given for the claim 1.)

Claim 15. (Original) Tsukagoshi/Iwata/Dane discloses - The reception apparatus according to claim 13, further comprising: a retention section retaining the blur control information, wherein the processing section acquires the blur control information from the retention section and uses the acquired blur control information. (The same rationale and motivation applies as given for the claim 1.) 

Claim 16. (Original) Tsukagoshi/Iwata/Dane discloses - The reception apparatus according to claim 13, wherein a plurality of types of the blur control information is inserted into a layer of the container and/or a layer of the video stream, and (e.g. blur information encapsulated and transmitted via standard TS packet; [Iwata; 0113])
the processing section select, from the plurality of types of the blur control information, the blur control information depending on a display frame rate or on desired image quality, and use the selected blur control information; (e.g. see control information (590) also processes by the CPU (201) associated with the display/playback characteristics, Figs. (3, 5); [Iwata; 0074; 0102].) 

Claim 17. (Currently amended) Tsukagoshi/Iwata/Dane discloses - The reception apparatus according to claim 13, wherein when acquiring display image data by decreasing a frame rate of the high-frame-rate moving image data, the processing section performs the blurring process. (The same rationale and motivation applies as given for the claim 1.) 

Claim 18. (Currently amended) Tsukagoshi/Iwata/Dane discloses - A reception method comprising: 4Application No.: 16/603,345Docket No.: SATURN 3.3F-3387 a reception step of receiving, by a reception section, a container containing a video stream that is obtained by encoding high-frame-rate moving image data; a decoding step of decoding, by a decoding section, the video stream to obtain the high- frame-rate moving image data; and a processing step of performing, by a processing section, a blurring process on the obtained high-frame-rate moving image data by using blur control information for controlling blur, the blur control information being inserted into a layer of the container and/or a layer of the video stream, the blur control information comprising weighting coefficients for combining a current frame and at least one neighboring frame in the blurring process. (Current lists all the same elements as recite in Claim 1, but in “Rx method form” rather than “Tx/Rx-device form”, and therefore on the same premise.) 

Claim 19. (Currently amended) Tsukagoshi/Iwata/Dane discloses - A recording apparatus comprising: an encoding section generating a video stream obtained by encoding high-frame-rate moving image data; a generation section generating blur control information for controlling blur of the high- frame-rate moving image data; and a recording section recording the video stream and the blur control information inserted into a layer of the video stream and/or a layer of a container containing the video stream, the blur control information comprising weighting coefficients for combining a current frame and at least one neighboring frame in a blurring process. (Current lists all the same elements as recite in Claim 1, but in “recorder-device form” rather than “Tx/Rx-device form”, and therefore on the same premise.) 

Claim 20. (Currently amended) Tsukagoshi/Iwata/Dane discloses - A recording method comprising: an encoding step of generating, by an encoding section, a video stream that is obtained by encoding high-frame-rate moving image data; a generation step of generating, by a generation section, blur control information for controlling blur of the high-frame-rate moving image data; and a recording step of recording, by a recording section, the video stream and the blur control information inserted into a layer of the video stream and/or a layer of a container containing the video stream, the blur control information comprising weighting coefficients for combining a current frame and at least one neighboring frame in a blurring process. (Current lists all the same elements as recite in Claim 1 above, but in “recorder-method” rather than “Tx/Rx-device”, and therefore on the same premise.) 

  Examiner’s notes

6.     The referenced citations made in the rejection(s) above and PA citation sections below, are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Prior Art Citations

7.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 5,454,051 A1		Smith; et al.		G06T5/002; G06T5/20; H04N19/126; 
US 10,904,592 B2		Tsukagoshi; et al.	H04N21/85406; H04N21/440281; 
US 2009/0268823 A1	Dane; et al.		H04N19/132; H04N19/55; H04N19/587; 
US 20090316009 A1	Ito; et al.		H04N5/243; G06T5/003; G06T5/002
US 20100290529 A1	Topiwala; et al.	H04N7/0125; H04N19/59; H04N19/85; 
US 20110081132 A1	Iwata; et al.		H04N21/4402; H04N5/144; H04N5/23248; US 20140177706 A1	Fernandes; et al.	G06T3/4053; H04N19/463; H04N19/59
US 2015/0341667 A1	Liao; et al.		H04L65/4076; H04L65/80; H04N19/139; 
US 2016/0330374 A1	Ilic; et al.		H04N5/23222; H04N5/2352; H04N5/232933; 

      CONCLUSIONS

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.